                       Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 1 of 13




                                                                     3:20-cv-06247-DWC
Receipt # SEA102944.
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 2 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 3 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 4 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 5 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 6 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 7 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 8 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 9 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 10 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 11 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 12 of 13
Case 3:20-cv-06247-DWC Document 1 Filed 12/23/20 Page 13 of 13
